DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/21 has been entered.
Response to Arguments
Applicant’s arguments, see pages 9-12, filed 9/20/21, with respect to the rejection(s) of claim(s) 1 and 24, and all other dependent claims under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wells in view of Wentz. The newly amended claim 1, now recites the limitations of claim 24, wherein the applicant argued that Yasunda focused only on electrical stimulation while Wells is a device for optical stimulation therefore the sensing mechanism of Yasunda would not be obvious to use. The newly applied secondary reference of Wentz teaches an optical stimulation device with a sensor controlled and coupled to a processor/controller that utilizes transistors to operate, configured to measure and track biopotentials and therefore would be capable of measuring ground tissue voltage. The act of measuring and tracking a biopotential is measuring the tissue voltage at ground and every other point in time over the course of an action potential -- there is no requirement in the claim to actually determine what that specific ground voltage is, or actually doing anything with that voltage.  The tissue ground voltage is not effectively integrated with any of the other limitations .
The newly added claim 47 recited the limitations from the previously presented claim 1, which raised issues of new matter and is therefore rejected under 112a for the same reasons.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 47 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed invention states that the voltage across the light emitting device is modulated in step such that no artefact is generated in tissue, however the specification of the instant application teaches that the modulation is only capable of minimizing artefact, however, and not fully preventing artefact. Page 21 lines 17-26 further describe how the small step functions can be implemented with minimal artefact, not no artefact as claimed. It is also unclear how no artefact can be created, since at least some artefact is generated whenever a signal is transmitted from a source through any medium or material. As best 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 recited the limitation, "wherein the control circuitry includes means for measuring the tissue ground voltage associated with the surrounding body tissue, wherein the means for measuring is implemented using one or more transistors." Claim 25 however, is dependent on claim 20, which has dependency on the independent claim 1, which has been amended by the applicant to already include the same language and limitation. Since the independent claim 1, which claim 25 is also dependent upon, uses that exact language to cite the same limitation for the device, claim 25 is just reciting a pre-existing limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1, 3, 4, 13-15, 17-20, 28, 34, 40, and 45  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al (U.S. PG Pub. 2011/0295331 A1) in view of Wentz et al (U.S. 20120123508 A1).
An optical stimulation arrangement (Abstract teaches an apparatus for optical stimulation; [0136] teaches an implantable or partially implantable system; [0153] teaches a nerve-stimulator-implant system that uses lasers for optical stimulation; [0157] teaches a VCSEL-based system for optical stimulation) including: a light-emitting device ([0136] teaches a VCSEL array for light stimulation; [0153] and Figure 3 teaches a laser for emitting light; [0157] teaches a VCSEL source that includes a plurality of individually activatable lasers oriented to emit light), implantable in body tissue with an a tissue ground voltage ([0136] teaches implantable or partially implantable system, the tissue that it is implanted in would inherently have a ground voltage; [0153] teaches a nerve-simulator-implant system that is implanted into a human or other animal. The tissue that the system is implanted into would inherently have a ground voltage; [0157] teaches an optical stimulation system that is implanted into the cochlea, which inherently has a ground voltage), the light emitting device including: a light emitting element ([0136] teaches a VCSEL array for light stimulation; [0153] and Figure 3 teaches a laser for emitting light; [0157] teaches a VCSEL source that includes a plurality of individually activatable lasers oriented to emit light); an anode; ([0157] teaches where each VCSEL emitter is uniquely addressed by electrically driving its row anode and its column cathode) ; and a cathode ([0157] teaches where each VCSEL emitter is uniquely addressed by electrically driving its row anode and its column cathode); and a controller ([0058] teaches a reprogrammable controller; [0136] teaches a demultiplexor drives one or more laser 
Wentz teaches a device in the same field of endeavor, wherein an implantable light stimulation device ([0028]; [0087]) is used for controlling and modulate neural tissue ([0005]-[0006]; [0056]; [0057]; [0064]; [0081]; [0078]) comprising a sensor and system for sensing and recording neural activity ([0006] [0081]; [0087]) and biopotentials of the tissue ([0018]; [0087]). Since these sensors are configured to measure biopotential, which is a voltage generated by the tissue, the sensors would also be capable of sensing the ground voltage of the tissue in contact with the sensor and measures the “tissue ground” over the course of an action potential, regardless of whether the controller actually calculates what this value is. These sensors are also coupled to a microcontroller, which inherently comprises transistors to record and compute the signal received from the sensors ([0052]; Fig 2).  Alternatively and additionally, 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified Wells, to have the controller be coupled to a sensor for sensing and recording neural activity and biopotentials of the tissue, as taught by Wentz, in order to track and monitor the electrical signals generated by the nerves during treatment, in order to sense neural activity and deliver appropriate optical modulation (Wentz [0083]) as well as collect information about the response to the stimulation and identify negative or positive effect of the treatment. 
Regarding claim 3, the modified invention of Wells teaches claim 1, wherein the light-emitting element is a semiconductor light-emitting element comprising a diode, a laser, or a light emitting diode with laser like properties ([0136] teaches a VCSEL array for light stimulation; [0153] and Figure 3 teaches a laser for emitting light; [0157] teaches a VCSEL source that includes a plurality of individually activatable lasers oriented to emit light)
Regarding claim 4, the modified invention of Wells teaches claim 1, wherein the light-emitting device has a plurality of contacts (Figure 5B element 502 teaches a plurality of VCSEL sources for emitting optical stimulation to tissue regions; [0196] and Figure 14B teaches an optical-emitter array that has five columns of one-by-five optical emitters).
Regarding claim 13, the modified invention of Wells teaches claim 1, comprising an algorithm ([0127] and [0187] teaches that a controller can be programmed with instructions for stimulation) implemented on a digital control ([0138] teaches that the laser diodes are controlled by a controller made of a processor; [0136] teaches the use of a Digital signal processor) to compensate for neuron adaptation due to a total stimulus time for interleaved cycles greater than a single cycle ([0058] teaches that the controller is reprogrammable to compensate for movement and capable of mapping the signals; [0127] further teaches the probe of the optical element after implantation can be recalibrated, remapped and reprogrammed to compensate for movement of the probe relative to the tissue to be stimulated. In addition, refinements based on later-discovered principles can be reprogrammed into the implanted device. Therefore the device can be programed or calibrated to compensate for the neuron adaption of a patient/user).
Regarding claim 14, the modified invention of Wells teaches claim 1, wherein an integral function of a stimulation sub-cycles matches a required integral stimulation time for optical stimulus of a target biological/molecular structures ([0051] teaches that optical fibers placed on the brainstem with pulse width of 150µs and a pulse repetition rate of 10Hz with power ranging from 10-80% of 1.5 watts. The integral of the sub-cycles of the stimulation pulses would be equal to the integral of the total required stimulation time for stimulation a target structure of the brainstem).
Regarding claim 15, the modified invention of Wells teaches claim 1, wherein the integral stimulus time or stimulus reversal cycle time is 1 µs – 100ms ([0050] teaches an optical fiber that emits light stimulation signals with a pulse width of 50-750µs. It further teaches that using a pulse width below 1ms helped prevent thermal damage to the tissue; [0416] teaches lasers that output infrared signals with a pulse width between 10µs and 5ms).
Regarding claim 17, the modified invention of Wells teaches claim 1, wherein a stimulation-reversal cycle time is implemented as a series of pulses matching an effective clock cycle, whereby 
Regarding claim 18, the modified invention of Wells teaches claim 1, wherein the control circuitry includes at least one switch and a current source ([0136] teaches the laser drivers that when activated drive the lasers, switching them on. It further teaches the implantable device circuity having an internal battery, which by definition is a current source), wherein one or more of the at least one switch and the current source is/are implemented using one or more transistors ([0202] teaches the optical stimulation device with dielectric stack mirrors. The mirrors have voltage applied across them and the voltage supply is a controlled via a transistor).
Regarding claim 19, the modified invention of Wells teaches claim 1, wherein the controller is further configured to drive the light emitting device in a neutral phase ([0263] teaches that the controller can control the off-time of the plurality of light. Therefore the off time, acting as a neutral phase as the light emitting device would be grounded, is driven by the controller; [0157] teaches that the VCSELs share a common ground conductor), in which the voltage across the anode and the cathode is the same as the tissue ground voltage associated with the surrounding body tissue ([0157] teaches the VCSELs are connected to a common ground and inherently that common ground would be the surrounding environmental ground, therefore the voltage across the anode and cathode would be equal or substantially equal to the ground voltage of the surrounding environment).
Regarding claim 20 and 25, the modified invention of Wells teaches claim 19, wherein the controller is configured to switch between the stimulation phase, the neutral phase and the reversal phase ([0263] teaches that the controller can control the on-time (stimulation and reversal phase), and off-time (neutral phase) of the plurality of light; [0202] teaches a controller connected to a dielectric stack mirror each pair of positively charged conductor 1816 and negatively charged conductor has a voltage supply controlled by the controller. The positive charge for stimulation and the negative charge for reversal), wherein the control circuitry includes at least one switch and a current source, wherein one or more of the at least one switch and the current source is/are implemented using one or more transistors ([0202] and figure 18 teach that the controller for controlling the application of voltage is accomplished via a transistor).
Regarding claim 28, the modified invention of Wells teaches claim 1, wherein the light-emitting device includes one or more optrodes or other implantable probes ([0055] and [0187] teach that the implantable device have optrodes that include a VCSEL array for emitting light stimulation), further comprising local control electronics for the light-emitting device, the light-emitting device and local control electronics being implemented onto the same optrode or the same other implantable probe ([0055]; [0138], teaches that some embodiments where each laser beam is separately controlled by laser-and-power controller that drives the laser-diode VCSELs; Figure 1B elements 113 shows the laser and power controller).
Regarding claim 34, the modified invention of Wells teaches claim 1, wherein the controller includes means for wirelessly communicating with external electronic devices ([0138] and figure 3 teaches an external controller the wirelessly transmits and receives data to an internal receiver of the implanted optical emitter capable of programing and mapping the internal device), wherein the wireless communication is either Bluetooth or Wi-Fi based and/or falls within accepted ISM or Medradio bands 
Regarding claim 40, the modified invention of Wells teaches claim 1, the modified invention of Wells teaches claim 1, further comprising a control system configured to store a series of commands to control operation of the light-emitting device, the control system comprising ([0058] teaches where the controller for optrodes are capable of storing data and mapping information on a memory device): a microelectronic control unit on the light-emitting device; or a control unit that is external to the light-emitting device ((Figure 3 teaches the implanted light emitting element (300) is capable of receiving power and data (181) from an external central control unit (130)).
Regarding claim 45, the modified invention of Wells teaches claim 1, wherein the light-emitting device is emitting in the near infra-red for diagnostic purposes ([0432] teaches that the optical stimulation device is capable of emitting light in a range of 650nm to 850nm. Near Infrared (NIR) light has a wavelength range of 750nm to 2500nm and therefore the given range shows that the stimulator is capable of emitting NIR light. The limitation “for diagnostic purposes is intended use and does not limit the claimed invention).
Claims 11 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al (U.S. PG Pub. 2011/0295331 A1) in view of Wentz et al (U.S. 20120123508 A1) as applied to claim 1 above, and further in view of Perkins (U.S. PG Pub 20110125222 A1).
Regarding claim 11 the modified invention of Wells teaches claim 1, however fails to teach wherein the integral of the voltage-time profile of the reversal phase is equal to the negative of the integral of the voltage-time profile associated with the stimulation phase.
Perkins teaches a transdermal photonic energy transmission device, provides at least biphasic pulses comprising a first width modulated positive light pulse with a first wavelength and a second width 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the teaching of Wells, to have the integral of the voltage-time profile associated with the reversal phase be equal to integral of the voltage-time profile of the stimulation phase, as taught by Perkins, in order to balance out the voltage-time profiles to prevent rectification (Perkins [0121]). 
Regarding claim 37, the modified invention of Wells teaches claim 1, wherein a positive and/or negative microphotonic drive profile for the light emitting device is implemented as: a pyramid function; a trapezoid function; or a sinusoidal functions (Burnes Figure 13B element 206; Figure 13A-13I; [0226] teaches a stair-step square waveform; [0299]-[0230] teaches a triangular and trapezoidal wave cycle modulated in step; [0231] teaches the waveforms can be being biphasic). However, it fails teach wherein the positive and/or negative phases of the drive profile have equal integral functions.
Perkins teaches a transdermal photonic energy transmission device, provides at least biphasic pulses comprising a first width modulated positive light pulse with a first wavelength and a second width modulated negative light pulse. The width of the first light pulse corresponds substantially to the width of the second light pulse so as to inhibit rectification ([0121]). Since the pulse width of the positive first light pulse is substantially the width of the negative second light pulse so as to balance charge transfer, then the integral of the first positive pulse and the integral of the negative second pulse would be substantially equal.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the teaching of Wells, to have the integral of the voltage-time profile associated with the reversal phase be equal to integral of the voltage-time profile of the stimulation phase, as taught by Perkins, in order to balance out the voltage-time profiles to prevent rectification (Perkins [0121]). 
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells (U.S. PG Pub 2011/0295331 A1) in view of Wentz et al (U.S. 20120123508 A1) as applied to claim 1 above.
Regarding claim 43, Wells (U.S. PG Pub 20110295331 A1) discloses the invention substantially as claimed, but does not expressly disclose stimulating optogenetic cells in range 470nm - 650nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the light emitting-device for stimulating optogenetic cells as taught by Wells with [0044] teaching that the invention for optical stimulation is capable of neurons and in particular cells in the spiral ganglion; [0432] teaches that the optical stimulation device is capable of emitting light in a range of 650nm to 850nm. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al (U.S. PG Pub. 2011/0295331 A1) in view of Wentz et al (U.S. 20120123508 A1). as applied to claim 1 above, and further in view of Burnes et al (U.S. PG Pub. 20100114196 A1).
As interpreted by the examiner, regarding claim 47, the modified invention of Wells teaches claim 1, wherein the derivative change in voltage across the light-emitting device is modulated in steps such that no artefact is generated in a target tissue.
Burnes teaches a device in the same field of endeavor, wherein stimulation has a controller to deliver a therapy program wherein the stimulation signal has a current or voltage amplitude with a pyramidal cycle or a sinusoidal cycle modulated in step (Figure 13B element 206; Figure 13I; [0226] teaches a stair-step square waveform; [0299]-[0230] teaches a triangular and trapezoidal wave cycle modulated in step; [0231] teaches the waveforms can be being biphasic) wherein the signal is ramped to reduce artifact ([0210]) and having alternating polarity to help reduce artifact ([0238]). Burnes teaches a therapy program that delivers the stimulation as a waveform equivalent to the waveform illustrated by figure 14 of the present application and would naturally have the same result.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Wells, to have a controller configured to implement a therapy program, wherein the stimulation signal has a current or voltage amplitude with a pyramidal cycle or a sinusoidal cycle modulated in step, as taught by Burnes, in order to reduce the generated artifact and effectively provide personalized stimulation therapy to treat a patients cardiac or neurological condition ([0210]; [0224]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL A RIZZUTO/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792